Citation Nr: 1532139	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  08-24 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for bilateral pes planus with plantar fasciitis and tendonitis/bursitis on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b). 

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis. 

3.  Entitlement to an initial compensable rating for erectile dysfunction (ED). 

4.  Entitlement to an initial rating in excess of 40 percent for prostatitis with associated urinary tract infections prior to April 30, 2014.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had military service from September 1979 to September 1983. 

By way of history, these matters come, in part, before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  By this rating action, the RO granted service connection for bilateral pes planus with plantar fasciitis and tendonitis and bursitis; an initial 10 percent disability rating was assigned, effective August 30, 2006--the date VA received the Veteran's claim for compensation for this disability. 

By a July 2008 rating decision, the RO granted an initial 30 percent rating to the service-connected bilateral pes planus with plantar fasciitis, effective August 30, 2006.  By a March 2010 rating decision, the RO granted an increased 50 percent rating for bilateral pes planus with plantar fasciitis and tendonitis/bursitis effective from June 24, 2009.  The Board has characterized the initial rating claim with respect to the service-connected bilateral foot disability to reflect the RO's awards for the prescribed time periods as reflected on the title page. 

In May 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

In a January 2015 decision, the Board awarded an initial 50 percent disability rating to the service-connected bilateral pes planus for the period prior to June 24, 2009.  The Board remanded the issue of entitlement to an initial rating in excess of 50 percent for bilateral pes planus with plantar fasciitis and tendonitis/bursitis on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b), as well as the issue of entitlement to TDIU, which it found to have been reasonably raised by the record by virtue of the Veteran's initial rating claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), to the agency of original jurisdiction (AOJ) for additional development.  The matters have returned to the Board for further appellate consideration.

As for the claim for an initial compensable rating for ED, by an April 2012 rating action, the RO granted service connection for ED secondary to service-connected prostatitis; an initial noncompensable disability rating was assigned, effective February 29, 2012.  The Veteran was informed of the RO's decision in May 2012.  On VA Form 9, dated in July 2012 and received by the RO in May 2013, the Veteran disagreed with the initial noncompensable rating, and maintained that a 20 percent disability rating was warranted.  (See VA Form 9, dated and signed by the Veteran in July 2012 and received and uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic record on May 8, 2013)).  As the Veteran  disagreed with the initial noncompensable rating assigned to his ED by the RO in April 2012, the AOJ must issue a statement of the case (SOC) that addresses the issue of entitlement to an initial noncompensable rating for ED.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Further, the Veteran also disagreed with the initial 40 percent disability rating assigned to the service-connected prostatitis in the April 2012 rating decision.  He maintained that a 60 percent rating was warranted.  By a June 2014 rating action, the RO granted an initial 60 percent rating to the service-connected prostatitis, effective April 30, 2014.  Accordingly, the issue of an initial rating in excess of 40 percent prior to April 30, 2014 is still at issue, and the AOJ must also issue an SOC that addresses this issue.  Id.

The issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to the service-connected bilateral pes planus with plantar fasciitis and tendonitis/bursitis, has been raised by the Veteran in a statement, received by VA in November 2013 (See VA Form 21-4138, Statement in Support of Claim, received and uploaded to the Veteran's VBMS electronic record on November 15, 2013)), but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that a remand is necessary to comply with its January 2015 remand directives concerning the issues of entitlement to an initial rating in excess of 50 percent for bilateral pes planus with plantar fasciitis and tendonitis/bursitis on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b); and entitlement to TDIU.  

In its January 2015 remand, the Board requested that the following directives be accomplished:  (i) refer the Veteran's claim of entitlement to an initial disability rating in excess of 50 percent for the service-connected bilateral pes planus and plantar fasciitis and tendonitis/bursitis to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of entitlement to an initial disability rating in excess of 50 percent for bilateral pes planus and plantar fasciitis and tendonitis/bursitis on an extraschedular basis under § 3.321(b); (ii) provide the Veteran with notice concerning his claim of entitlement to TDIU that complies with the notification requirements of 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b) (2014); (iii) provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran;  (iv) determine whether any additional development is necessary, such as obtaining a VA examination in conjunction with the Veteran's TDIU claim; and, (v) adjudicate the claim of entitlement to TDIU.  As the RO has not accomplished any of the Board's January 2015 remand directives, the claims must be remanded.  The United States Court of Appeals for Veterans Claims (Court) held in Stegall v. West, 11 Vet. App. 268 (1998) that a remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.
As for the claim of entitlement to an initial compensable rating for ED, by an April 2012 rating action, the RO, in part, granted service connection for ED secondary to service-connected prostatitis; an initial noncompensable disability rating was assigned, effective February 29, 2012.  The Veteran was informed of the RO's decision in May 2012.  On VA Form 9, dated in July 2012 and received by the RO in May 2013, the Veteran disagreed with the initial noncompensable rating assigned to the service-connected ED, and maintained that an initial 20 percent disability rating was warranted.  He has also disagreed with the initial 40 percent rating assigned to prostatitis for the period prior to April 30, 2014  As the AOJ has not issued an SOC that addresses these issues, this must be accomplished on remand.  Manlincon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim of entitlement to an initial disability rating in excess of 50 percent for the service-connected bilateral pes planus and plantar fasciitis and tendonitis/bursitis to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of entitlement to an initial disability rating in excess of 50 percent for bilateral pes planus and plantar fasciitis and tendonitis/bursitis on an extraschedular basis under 38 C.F.R. § 3.321(b).

2.  Provide the Veteran with a notification letter concerning his claim of entitlement to TDIU that complies with the notification requirements of 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b) (2014).  Specifically, this letter must set forth the criteria for establishing entitlement to a TDIU and include information on the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how VA determines disability evaluations and effective dates.

 3.  Provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  See M21-1MR, IV.ii.2.F.25.i.
   
 4.  Thereafter, evaluate any evidence received and determine whether any additional development is necessary, such as obtaining a VA examination in conjunction with the Veteran's TDIU claim.
   
5.  Provide the Veteran with an SOC addressing his claims of entitlement to an initial compensable disability rating for erectile dysfunction and entitlement to an initial rating in excess of 40 percent prior to April 30, 3014 for prostatitis with associated urinary tract infections.  Only if the Veteran perfects an appeal as to these issues, should they be returned to the Board for further appellate consideration.

6.  Adjudicate the claim of entitlement to TDIU and readjudicate the issue of entitlement to an initial rating in excess of 50 percent for bilateral pes planus with plantar fasciitis and tendonitis/bursitis on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b).  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

